Appellant, Eaton City School District Board of Education ("board"), appeals a decision of the Preble County Court of Common Pleas which affirmed a decision of appellee, State Employment Relations Board ("SERB"), holding that the board committed an unfair labor practice.
On October 30, 1987, Eaton Classroom Teachers Association ("ECTA") filed an unfair labor practice charge against the board, alleging that it had failed to bargain in good faith regarding its decision to abolish two teaching positions in violation of R.C. 4117.11(A)(1) and (A)(5). SERB investigated the charge and determined that there was probable cause to believe that the board had committed an unfair labor practice. It issued a complaint against the board on August 29, 1988. Subsequently, ECTA, as the charging party, was permitted to intervene in the proceedings.
The parties submitted the matter to the hearing officer on stipulated facts and exhibits. The pertinent facts are as follows:
Two teachers employed by the board, Jean Alexander and Edsel Brooks, retired at the end of the 1986-1987 school year. During that school year, Alexander taught six periods of social studies to eighth grade students and Brooks taught six periods of social studies to seventh grade students. Although the board hired three new teachers for the 1987-1988 school year, it did not hire any new teachers to teach the social studies classes previously taught by Alexander and Brooks. Instead, the board assigned four teachers to teach the classes who had not previously taught them.
The stipulations set forth the class assignments for these other teachers for both the 1986-1987 and 1987-1988 school years. Essentially, they show that because these teachers had not previously taught these social studies classes, they needed to spend more time per day on preparation. They also show that because of the reassignment of classes, they were required to teach more students than in the previous year. Nevertheless the scheduled work day was the same in both 1986-1987 and 1987-1988. *Page 785 
The parties also stipulated that there had been occasions in the past when the board did not employ a new teacher for the specific purpose of replacing a retiring teacher. Further, it was not uncommon for a teacher to be assigned to teach a subject that the teacher did not teach the preceding year. The teaching assignment given to the teachers identified in the stipulations were not prohibited by the collective bargaining agreement between ECTA and the board.
On June 15, 1987, ECTA asked the board to reconsider its decision not to replace Alexander and Brooks. Shortly thereafter, the board abolished the positions formerly held by Alexander and Brooks. On September 22, 1987, ECTA made a formal demand to bargain over the decision to abolish the positions. After seeking legal advice, the board informed ECTA that it did not intend to bargain over this matter because it was not required to under the law.
After reviewing the stipulations and the memoranda of the parties, the hearing officer concluded that the board's unilateral decision to abolish the social studies teaching positions constituted an unfair labor practice in violation of R.C. 4117.11(A)(1) and (A)(5). The board filed exceptions to the hearing officer's decision. SERB adopted the hearing officer's findings of facts, conclusions of law and recommendations and affirmed his decision without opinion.
On April 2, 1990, the board filed a notice of appeal to the Preble County Court of Common Pleas. On September 5, 1990, the common pleas court affirmed SERB's decision, concluding that it was supported by substantial evidence. This appeal followed.
The board presents two assignments of error for review, as follows:
Assignment of Error No. 1:
"The trial court erred in finding that there is substantial evidence in the record to support appellee's order."
Assignment of Error No. 2:
"The trial court erred in failing to find that appellee's decision and order is contrary to law."
Because the parties argue these two assignments of error together, we will consider them together. The board argues that it is not required under R.C. 4117.08 to bargain over a decision which does not materially affect the wages, working hours or working conditions of its employees, and that a change in teaching assignments is not a change in the terms or conditions of employment. We find these assignments of error are not well taken. *Page 786 
We begin with a discussion of the standard of review to be applied to this case. In Lorain City Bd. of Edn. v. State Emp.Relations Bd. (1988), 40 Ohio St.3d 257, 533 N.E.2d 264, the Ohio Supreme Court held that the common pleas court's standard of review of a SERB decision on an unfair labor practice charge is whether there was substantial evidence to support that decision. Our role, as a court of appeals, is to determine if the trial court abused its discretion. Absent an abuse of discretion on the part of the common pleas court, the common pleas court's judgment must be affirmed. Id. at 260-261,533 N.E.2d at 266-268. Additionally, "* * * courts must accord due deference to SERB's interpretation of R.C. Chapter 4117. Otherwise, there would be no purpose in creating a specialized administrative agency, such as SERB, to make determinations." Lorain, supra,40 Ohio St. 3d at 260, 533 N.E.2d at 267.
SERB determined that appellant committed an unfair labor practice pursuant to R.C. 4117.11, which provides:
"(A) It is an unfair labor practice for a public employer, its agents, or representatives to:
"(1) Interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in Chapter 4117. of the Revised Code or an employee organization in the selection of its representative for the purposes of collective bargaining or the adjustment of grievances;
"* * *
"(5) Refuse to bargain collectively with the representative of his employees recognized as the exclusive representative or certified pursuant to Chapter 4117. of the Revised Code[.]"
R.C. 4117.08(C) sets forth various management rights reserved to the employer. It then states that an employer "is not required to bargain on subjects reserved to the management and direction of the governmental unit except as affect wages, hours, terms and conditions of employment * * *." Interpreting this section, the Supreme Court in Lorain, supra, concluded that if a public employer intends to implement a decision which "affects" wages, hours, terms and conditions of employment of a bargaining unit, the employer must bargain on the issue even if the question is reserved for managerial discretion. Id.,40 Ohio St.3d at 261, 533 N.E.2d at 267.
The determination of whether a public employer's unilateral action affects wages, hours, terms and conditions of employment is a factual question to be determined by SERB, "which was designated by the General Assembly to facilitate an amicable, comprehensive, effective labor-management relationship between public employees and employers." Id. at 260, 533 N.E.2d at 266. *Page 787 
In the instant case, the hearing officer concluded that the board's decision not to replace the two retiring teachers caused at least some teachers to experience "additional responsibilities including a greater number of students to teach as well as additional (teaching) class periods during the course of a day." Therefore, the decision "affected the terms and conditions of employment" of bargaining unit members. We find that there was substantial evidence to support this finding of fact and we cannot substitute our judgment for that of the agency, regardless of whether we would have held otherwise.
In sum, we hold that there was substantial evidence to support SERB's conclusion that the board committed an unfair labor practice. Accordingly, we find no abuse of discretion by the trial court in affirming SERB's decision. The board's first and second assignments of error are overruled.
Judgment affirmed.
WILLIAM W. YOUNG, J., concurs.
JONES, P.J., dissents.